DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opening must be shown or the feature(s) canceled from the claim 9.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Xun et al., US 2015/0200212 (corresponding to US 9,515,093).
In re Claim 1, Xun discloses a  thin film transistor substrate (Fig. 2), comprising: an underlay 110; a gate electrode layer 124 disposed on the underlay 110; a gate insulating layer 140 disposed on the gate electrode layer 124; a metal oxide layer 151 disposed on the gate insulating layer 140; and a source/drain electrode (173,  175) disposed on two ends of the metal oxide layer 151, the source/drain electrode (173,  175) comprising a stacked structure constituted by a first metal layer 175q and a second metal layer 175p stacked on each other, wherein the first metal layer 175q is disposed on the second metal layer 175p (Figs. 1- 2; [0018-0043]).
In re Claim 2, Xun discloses the thin film transistor substrate according to claim 1, wherein the gate electrode layer 124 is a laminated structure (124p, 124q) (Fig. 2), and the laminated structure (124p, 124q) is made of copper and molybdenum ([0021]).
In re Claim 3, Xun discloses the thin film transistor substrate according to claim 1, wherein the gate insulating layer140 (Fig. 2) covers surfaces of the gate electrode layer 124 and 
In re Claim 5, Xun discloses the thin film transistor substrate according to claim 1, further comprising a passivation layer 180 disposed on the source/drain electrode (173, 175), wherein the passivation layer 180 covers surfaces of the gate insulating layer 140, the source/drain electrode (!73, 175), and the metal oxide layer 151 (Fig. 2).
In re Claim 6, Xun discloses a thin film transistor substrate (Fig. 2), comprising: an underlay 110; a gate electrode layer 124 disposed on the underlay 110, wherein the gate electrode layer 124 is a laminated structure (124p, 124q) consisting of copper and molybdenum ([0021]); a gate insulating layer 140 disposed on the gate electrode layer 124; a metal oxide layer 151 disposed on the gate insulating layer 140; a source/drain electrode (173, 175) disposed on two ends of the metal oxide layer 151, the source/drain electrode (173, 175) comprising a stacked structure (173q, 173p; 175q, 175p) constituted by a first metal layer (173q, 175q) and a second metal layer (173p, 175p) stacked on each other, wherein the first metal layer (173q, 175q) is disposed on the second metal layer (173p, 175p); and a passivation layer 180 disposed on the source/drain electrode (173, 175), the passivation layer 180 covering surfaces of the gate insulating layer 140, the source/drain electrode (173, 175), and the metal oxide layer 151 (Figs. 1- 2; [0018-0043]).
In re Claim 7, Xun discloses the thin film transistor substrate (Fig. 2) according to claim 6, wherein the gate insulating layer 140 covers surfaces of the gate electrode layer 124  and the underlay 110, and the metal oxide layer 151 is made of indium gallium zinc oxide (IGZO) ([0025]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xun as applied to claim 1 and 6 respectively above.
In re Claims 4 and 8, Xun discloses all limitations of claims 4 and 8 including that the first metal layer 175q (Fig. 2) is made of copper ([0029]), except for that the second metal layer 175p is made of indium tin oxide. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would In re Leshin, 125 USPQ 416 (See MPEP2144.07).
Allowable Subject Matter
Claims 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 9, prior-art fails to disclose a method manufacturing method of a thin film transistor substrate, comprising “stripping off the metal layer covering the photoresist layer and stripping off the photoresist layer, wherein the metal layer remaining in the opening serves as the source/drain electrode.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE et al.; US 2010/0051935;
Lee et al., US 8,164,152;
YAMAZAKI et al., US 2010/0117073;
Yamazaki et al., US 8,338,827;
Yamazaki et al., US 2012/0112184;
Yamazaki  et al., US 8,569,754;
LIU et al., US 2012/0248446;
Liu et al., US 9,112,040;
Kitakado, US 2016/0013325;
Kitakado, US 9,812,581.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893